DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5, 8-10, 13 and 18 have been amended. Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, filed on 04/22/2022, with respect to the rejection(s) of claim(s) 1, 13 and 18 under 35 USC 103 indicate that Corella ‘806 does not teach or suggest "an initialization vector that is based at least in part on the user data, or the first cryptographic key, or a combination thereof". This have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made. See the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Der Lippe et al., US-20180278415-A1 (hereinafter “Von ‘415”) in view of Corella et al., US-20140006806-A1 (hereinafter “Corella ‘806”) and Campagna, US-20180176014-A1 (hereinafter “Campagna ‘014”).
Per claim 1 (independent):
Von ‘415 discloses: A method, comprising:  receiving, by a hardware component, a command from a firmware component, the command to generate a first cryptographic key for encrypting or decrypting user data stored on a memory device; 
generating, by the hardware component, the first cryptographic key … based at least in part on the command 
(FIG. 1, [0097], The apparatus 10 has a control unit 12 (a hardware component) to which both a hard disk 14 and a plurality of further peripheral devices are connected; FIG. 2, [0107], On the basis of the five read identification information W_1, W_2, ... , W_5, five key encryption keys KEK_1, KEK_2, ... , KEK_5 are generated; [0108], the five encrypted data encryption keys VDEK_1, VDEK_2, . . . , VDEK_5 … generated by encrypting a data encryption key DEK (a first cryptographic key) … using the five key encryption keys KEK_1, KEK_2, ... , KEK_5; [0026], The control unit is connected to a hard disk storing the digital data (user data), which is to be encrypted and decrypted.);
encrypting, by the hardware component, the first cryptographic key using a second cryptographic key ([0108], the five encrypted data encryption keys VDEK_1, VDEK_2, . . . , VDEK_5 … generated by encrypting a data encryption key DEK (the first cryptographic key) … using the five key encryption keys (a second cryptographic key) KEK_1, KEK_2, ... , KEK_5);
communicating the encrypted first cryptographic key to a nonvolatile memory device for storage, the nonvolatile memory device separate from the hardware component (FIG. 1, [0097], The apparatus 10 has a control unit 12 (hardware component) to which both a hard disk 14 (nonvolatile memory device); [0108], the five encrypted data encryption keys VDEK_1, VDEK_2, . . . , VDEK_5 (the encrypted first cryptographic key), stored in a memory area of the hard disk 14, which have been generated by encrypting a data encryption key DEK.).
Von ‘415 disclose that “a second cryptographic key” only as a KEK is used to encrypt “the first cryptographic key without “the initialization vector”. Corella ‘806 discloses: generating … an initialization vector; encrypting … the first cryptographic key using a second cryptographic key and the initialization vector (FIG. 28, [0179], The process protects the data by creating encrypted forms 715, 720, 725, 730 of the content-encryption keys (first cryptographic key); [0189], the device generates 16-byte random strings 735, 740, 745, 750 to be used as initialization vectors; [0190], the device encrypts the content-encryption keys 210,220,230, 240 (first cryptographic key) with the encryption algorithm specified in the AES operated in CBC mode using the key-encryption key 760 (second cryptographic key) and the initialization vectors 735, 740, 745, 750);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Von ‘415 with the encryption of content-encryption keys using a key-encryption key and an initialization vector as taught by Corella ‘806 because it would ensure that identical plaintexts encrypt to different ciphertexts since an initialization vector guarantees that the first encrypted block of data is random. Additionally, Corella ‘806 is analogous to the claimed invention because it teaches a process protecting the data by creating encrypted forms of the content-encryption keys [0179].
Von ‘415 in view of Corella ‘806 does not disclose but Campagna ‘014 discloses: generating, by the hardware component and based at least in part on generating the first cryptographic key, an initialization vector that is based at least in part on the user data, or the first cryptographic key, or a combination thereof (FIG. 1, [0015], the diagram 100 illustrates plaintext 102 and a cryptographic key 104 being used to generate an initialization vector 106 (abbreviated as I.V. in the figure); [0016], the initialization vector 106 which is input, along with the plaintext 102, into an encryption algorithm 110 … The encryption algorithm 110 … produces output which, in this example, is ciphertext 112 (i.e., the plaintext 102 in encrypted form).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Von ‘415 in view of Corella ‘806 with as taught by Campagna ‘014 because it is very unlikely that different plaintext/cryptographic key pairs will result in the same initialization vector. As a result, cryptographic keys may be used for longer amounts of time before rotation while maintaining the same level of data security [0014]. Additionally, Campagna ‘014 is analogous to the claimed invention because it teaches that a plaintext and cryptographic key are used to generate an initialization vector to be used in a cryptographic algorithm [Abstract].

Per claim 3 (dependent on claim 1):
Von ‘415 in view of Corella ‘806 and Campagna ‘014 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Von ‘415 discloses: The method of claim 1, further comprising: storing the first cryptographic key in a first volatile memory device of the hardware component, wherein the first cryptographic key comprises an encryption key for encrypting the user data (FIG. 1, [0026], The control unit is connected to a hard disk storing the digital data (user data), which is to be encrypted and decrypted; [0097], The apparatus 10 has a control unit 12 (hardware component); [0108], the five encrypted data encryption keys VDEK_1, VDEK_2, . . . , VDEK_5, stored in a memory area of the hard disk 14, which have been generated by encrypting a data encryption key DEK (first cryptographic key; encryption key); Note that the control unit may be any type of digital computing device including a CPU and RAM (See [0024-0025]).).

Per claim 4 (dependent on claim 3):
Von ‘415 in view of Corella ‘806 and Campagna ‘014 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Von ‘415 discloses: The method of claim 1, further comprising: storing a third cryptographic key in a second volatile memory device of the hardware component, wherein the third cryptographic key comprises a decryption key for decrypting the user data (FIG. 1, [0026], The control unit is connected to a hard disk storing the digital data (user data), which is to be encrypted and decrypted; [0097], The apparatus 10 has a control unit 12 (hardware component); [0108], the five encrypted data encryption keys VDEK_1, VDEK_2, . . . , VDEK_5, stored in a memory area of the hard disk 14, which have been generated by encrypting a data encryption key DEK (third cryptographic key); Note that symmetric encryption would use a same key to encrypt and decrypt.).

Per claim 6 (dependent on claim 1):
Von ‘415 in view of Corella ‘806 and Campagna ‘014 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Von ‘415 in view of Campagna ‘014 does not disclose but Corella ‘806 discloses: The method of claim 1, further comprising: receiving, from a host device, an access command associated with the user data stored on the memory device; and encrypting or decrypting the user data using the first cryptographic key and the initialization vector based at least in part on the receiving the access command (FIG. 28, [0178], setting up system 300 or 400 for protecting the confidential data (user data) 215, 225, 235, 245; [0190], the device (memory device) encrypts the content-encryption keys 210,220,230, 240 (first cryptographic key) with the encryption algorithm specified in the AES operated in CBC mode using the key-encryption key 760 (second cryptographic key) and the initialization vectors 735, 740, 745, 750; [0341], The Advanced Encryption Standard (AES, referenced above) in Cipher-Block Chaining mode (CBC mode, reference above) is used for encryption and decryption of the file contents (user data) and of the content encryption key.).

Per claim 7 (dependent on claim 1):
Von ‘415 in view of Corella ‘806 and Campagna ‘014 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Von ‘415 discloses: The method of claim 1, further comprising: receiving, by the hardware component, the encrypted first cryptographic key from the nonvolatile memory device ([0108], the five encrypted data encryption keys (encrypted first cryptographic key) VDEK_1, VDEK_2, . . . , VDEK_5, stored in a memory area of the hard disk 14, which have been generated by encrypting a data encryption key DEK.). 
Von ‘415 in view of Campagna ‘014 does not disclose but Corella ‘806 discloses: decrypting, by the hardware component, the encrypted first cryptographic key using the second cryptographic key and the initialization vector (FIG. 28, [0190], the device encrypts the content-encryption keys 210,220,230, 240 (first cryptographic key) with the encryption algorithm specified in the AES operated in CBC mode using the key-encryption key 760 (second cryptographic key) and the initialization vectors 735, 740, 745, 750; [0341], The Advanced Encryption Standard (AES, referenced above) in Cipher-Block Chaining mode (CBC mode, reference above) is used for encryption and decryption of the file contents and of the content encryption key.).

Per claim 9 (dependent on claim 1):
Von ‘415 in view of Corella ‘806 and Campagna ‘014 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Von ‘415 discloses: The method of claim 1, further comprising: receiving, by the hardware component, a second command to generate an updated first cryptographic key for encrypting or decrypting the user data stored on the memory device (FIG. 4, [0118], the re-init of the DEK (updated first cryptographic key) … In step S73, it is checked whether the threshold of available devices has been reached and re-init is necessary.).
Von ‘415 in view of Campagna ‘014 does not disclose but Corella ‘806 discloses: generating, by the hardware component, the updated first cryptographic key based at least in part on the receiving the second command; and encrypting, by the hardware component, the updated first cryptographic key using the second cryptographic key and the initialization vector (FIG. 28, [0190], the device encrypts the content-encryption keys 210,220,230, 240 (updated first cryptographic key) with the encryption algorithm specified in the AES operated in CBC mode using the key-encryption key 760 (second cryptographic key) and the initialization vectors 735, 740, 745, 750).

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von ‘415 in view of Corella ‘806 and Campagna ‘014 and Itagaki et al., US-20080065906-A1 (hereinafter “Itagaki ‘906”).
Per claim 2 (dependent on claim 1):
Von ‘415 in view of Corella ‘806 and Campagna ‘014 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Von ‘415 in view of Corella ‘806 and Campagna ‘014 does not disclose but Itagaki ‘906 discloses: The method of claim 1, further comprising: generating, by the hardware component, error correction information for the encrypted first cryptographic key; and communicating the error correction information to the nonvolatile memory device for storage based at least in part on communicating the encrypted first cryptographic key to the nonvolatile memory device for storage (FIG. 1, FIG. 2, [0016], “The removable storage media 4 may include a cartridge memory 14 comprising a non-volatile memory to store encryption keys and other information and a storage media 16 comprising any type of suitable media on which data may be stored and which may serve as removable media … electronic media (such as PROM, EEPROM, flash PROM, MRAM, CompactFlash™, Smartmedia™, Memory Stick™, etc.)”; [0020], “An encryption key file may comprise an externally encrypted data key … The encryption key file copies 58a, 58b, 58c may be formatted with error correction codes 59a, 59b, 59c”; [0022], “The copies 58a, 58b, 58c of the encryption key file comprise one or a series of encrypted data keys, each key encrypted using one or more key encryption keys (KEKs)” where the error correction codes 59a, 59b, 59c associated with the encryption key file copies 58a, 58b, 58c (encrypted first cryptographic key) including a series of encrypted data keys are stored in the removable storage media 4 (nonvolatile memory device) including the cartridge memory 14 and the storage media 16. Note that the error correction codes are in a specific order according to the structure of access storage media 16 (See FIG.2), i.e., communicating with the storage medium.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Von ‘415 in view of Corella ‘806 and Campagna ‘014 with the encryption key file copies formatted with error correction codes in the removable storage media as taught by Itagaki ‘906 because it would ensure a retrieval of encryption key files by improving validation operations based on error correction codes [0007]. Additionally, Itagaki ‘906 is analogous to the claimed invention because it teaches that a validation operation is performed on the copy of the encryption key file at one of the key locations [0007].

Per claim 8 (dependent on claim 7):
Von ‘415 in view of Corella ‘806 and Campagna ‘014 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference.
Von ‘415 in view of Corella ‘806 and Campagna ‘014 does not disclose but Itagaki ‘906 discloses: The method of claim 7, further comprising: receiving, by the hardware component, error correction information associated with the encrypted first cryptographic key from the nonvolatile memory device (FIG. 2, [0025], “To obtain the unencrypted encryption key, i.e., data key, the storage drive 2 may provide a copy 58a, 58b, 58c of the encryption key file to the key manager 24. The key manager 24 may then access the KEK for the provided encrypted data key from the key storage 26 to use to decrypt the encrypted data key file and then send the decrypted data key to the storage drive 2 or other component requesting an unencrypted data key.” where the copy 58a, 58b, 58c of the encryption key file (encrypted first cryptographic key) read from the storage media 16 (nonvolatile memory device) is sent via the storage drive 2 for the key manger 24 to decrypt the encrypted data key file.); 
performing, by the hardware component, an error correction operation on the encrypted first cryptographic key based at least in part on the receiving the error correction information,  wherein decrypting the encrypted first cryptographic key is based at least in part on the performing the error correction operation ([0030], “A validation operation is performed (at block 122) on the accessed copy 58a, 58b or 58c of the encryption key file using the error correction code (ECC) 59a, 59b, 59c stored with the copy … If the valid encryption key file is an encrypted encryption key file … obtain the unencrypted encryption from the key manager 24 to store in the cartridge memory 14” where a validation operation (error correction operation) is performed on the accessed copy 58a, 58b or 58c of the encryption key file (encrypted first cryptographic key) by using the error correction code 59a, 59b, 59c. If the encrypted encryption file is valid, the unencrypted encryption (data key) would be obtained, that is, the decryption of the encrypted first cryptographic key.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von ‘415 in view of Corella ‘806 and Campagna ‘014 and CHEN et al., US-20170250801-A1 (hereinafter “CHEN ‘801”).
Per claim 5 (dependent on claim 3):
Von ‘415 in view of Corella ‘806 and Campagna ‘014 discloses the elements detailed in the rejection of claim 3 above, incorporated herein by reference.
Von ‘415 discloses: The method of claim 3, further comprising: receiving, by the hardware component, the encrypted first cryptographic key from the nonvolatile memory device ([0108], the five encrypted data encryption keys (encrypted first cryptographic key) VDEK_1, VDEK_2, . . . , VDEK_5, stored in a memory area of the hard disk 14, which have been generated by encrypting a data encryption key DEK.).
Von ‘415 in view of Corella ‘806 and Campagna ‘014 does not disclose but CHEN ‘801 discloses: performing an error correction operation on the first cryptographic key stored in the first volatile memory device based at least in part on the receiving the encrypted first cryptographic key (FIG. 1, 2, [0021], “utilizing ECC for secure secret sharing … compute an encrypted object with a key … computes an encrypted key with random values … splits an object, the encrypted key, random values, and their ECC into a number of fragments … stores a number of fragments on a number of storage servers.”; [0038], “the encrypted object ECC computing engine (214-5) calculates, based on the second ECC scheme, the object ECC for the encrypted object with the key, the object ECC enabling the encrypted object to be reconstructed from a threshold number of the storage servers.” where an encrypted key (encrypted first cryptographic key) is obtained (received) from the number of storage servers 212 including the distributed fragments of the encrypted key by the utilizing system 210 (volatile memory device) in which the encrypted object ECC computing engine (214-5) calculates, based on the second ECC scheme (error correction operation) associated with the encrypted object and the key (first cryptographic key), the object ECC for the encrypted object with the key (first cryptographic key), that is, decoding data, which enables the reconstruction of the fragments.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Von ‘415 in view of Corella ‘806 and Campagna ‘014 with the distribution of encrypted key and related ECC into a number of storage servers by utilizing error correction schemes associated with a (encryption) key as well as an object (data) as taught by CHEN ‘801 because it would store the number of key fragments and decrypt the number of key fragments in a timely manner to reduce delays between a number of storage servers [0011-0013]. Additionally, CHEN ‘801 is analogous to the claimed invention because it teaches a method for utilizing error correction (ECC) for secure secret sharing and including computing an encrypted key using a key and a number of random values [0013].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von ‘415 in view of Corella ‘806 and Campagna ‘014 as applied to claim 9 above, and further in view of Chambers et al., US-20120321078-A1 (hereinafter “Chambers ‘078”).
Per claim 10 (dependent on claim 9):
Von ‘415 in view of Corella ‘806 and Campagna ‘014 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
Von ‘415 in view of Corella ‘806 and Campagna ‘014 does not disclose but Chambers ‘078 discloses: The method of claim 9, further comprising: detecting, by the hardware component, that a quantity of errors within the encrypted first cryptographic key satisfies a threshold of errors, wherein the receiving the second command is based at least in part on detecting that the quantity of errors within the encrypted first cryptographic key satisfies the threshold of errors ([0038], The key manager 120 … generates encryption keys … Keys can be changed monthly, quarterly, annually and any time the user wants or needs to change the encryption key currently in use. Key rotation can be implemented, for example, when the current key is compromised, corrupted, or otherwise not desirable).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Von ‘415 in view of Corella ‘806 and Campagna ‘014 with rotating a key in case the key is corrupted as taught by Chambers ‘078 because it would improve the recovery from a corrupted key especially when a large number of data have been processes by the corrupted key [0005]. Additionally, Chambers ‘078 is analogous to the claimed invention because it teaches a method of selectively re-encrypting a subset of encrypted data values, for use in a data processing operation for protecting sensitive data [0006].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von ‘415 in view of Corella ‘806 and Campagna ‘014 as applied to claim 9 above, and further in view of Rollins, US-20030099362-A1 (hereinafter “Rollins ‘362”).
Per claim 11 (dependent on claim 9):
Von ‘415 in view of Corella ‘806 and Campagna ‘014 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
Von ‘415 in view of Corella ‘806 and Campagna ‘014 does not disclose but Rollins ‘362 discloses: The method of claim 9, wherein generating the updated first cryptographic key further comprises: generating a first set of random data; determining that the first set of random data and the first cryptographic key comprise a same set of data; generating a second set of random data based at least in part on the determining that the first set of random data and the first cryptographic key comprise the same set of data (FIG. 3, [0024], once a new encryption key is generated at segment 310, management station 110 verifies that the randomly (i.e., using a set of random data) generated encryption key (cryptographic key) is not identical to any of the k encryption keys that were previously used at processing segment 315);
determining that the second set of random data and the first cryptographic key comprise a different set of data, wherein the updated first cryptographic key comprises the second set of random data based at least in part on the determining that the second set of random data and the first cryptographic key comprise the different set of data ([0024], The number of previous encryption keys that each new encryption key (updated first cryptographic key) is checked against … If the encryption key randomly generated at segment 310 matches one of the previous k encryption keys used …that encryption key is discarded and management station 110 returns to segment 310 to randomly generate a new encryption key.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Von ‘415 in view of Corella ‘806 and Campagna ‘014 with the prevention of re-using of identical encryption keys as taught by Rollins ‘362 because it would enhance the security of updated encryption keys [0024]. Additionally, Rollins ‘362 is analogous to the claimed invention because it teaches a method for updating encryption keys randomly generated as scheduled [0023].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Von ‘415 in view of Corella ‘806 and Campagna ‘014 and LEE, US-20150261972-A1 (hereinafter “LEE ‘972”).
Per claim 12 (dependent on claim 1):
Von ‘415 in view of Corella ‘806 and Campagna ‘014 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Von ‘415 in view of Corella ‘806 and Campagna ‘014 does not disclose but LEE ‘972 discloses: The method of claim 1, further comprising: generating, by the hardware component, a third cryptographic key associated with the first cryptographic key, wherein one of the first cryptographic key or the third cryptographic key is for encrypting the user data and the other of the first cryptographic key or the third cryptographic key is for decrypting the user data ([0105], “the device 1000 may obtain an encryption key for folder encryption, separately obtain a decryption key for folder decryption”; [0127], “using the asymmetric-key algorithm, the server 2000 may match a separate decryption key with the encryption key and store the decryption key and the encryption key” where the server 2000 (hardware component) may generate a separate decryption key (third cryptographic key) matched (associated) with an encryption key (first cryptographic key) and send the decryption key for decoding an encoded folder.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Von ‘415 in view of Corella ‘806 and Campagna ‘014 with the separate keys for encryption and decryption process as taught by LEE ‘972 because asymmetric cryptography offers better security since it uses two different keys. Additionally, LEE ‘972 is analogous to the claimed invention because it teaches a system and method of encrypting or decrypting a folder in a device by using an updated encryption key that is provided from a server [0009].

Claim(s) 13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von ‘415 in view of Corella ‘806 and Zayas, US-20100008510-A1 (hereinafter “Zayas ‘510”) and Campagna ‘014.
Per claim 13 (independent):
Von ‘415 discloses: A system, comprising: a volatile memory device configured to store the first cryptographic key (FIG. 1, [0097], The apparatus 10 has a control unit 12 (volatile memory device); [0108], the five encrypted data encryption keys VDEK_1, VDEK_2, . . . , VDEK_5, stored in a memory area of the hard disk 14, which have been generated by encrypting a data encryption key DEK (the first cryptographic key); Note that the control unit may be any type of digital computing device including a CPU and RAM (See [0024-0025]).);
a buffer configured to store the encrypted first cryptographic key during a communication of the encrypted first cryptographic key associated with the system and a firmware component ([0108], the five encrypted data encryption keys (the encrypted first cryptographic key) VDEK_1, VDEK_2, . . . , VDEK_5, stored in a memory area (buffer) of the hard disk 14, which have been generated by encrypting a data encryption key DEK.).
Von ‘415 does not disclose but Corella ‘806 discloses:  an encryption engine configured to: generate an initialization vector and encrypt the first cryptographic key using a second cryptographic key and the initialization vector (FIG. 28, [0179], The process protects the data by creating encrypted forms 715, 720, 725, 730 of the content-encryption keys (first cryptographic key); [0189], the device generates 16-byte random strings 735, 740, 745, 750 to be used as initialization vectors; [0190], the device encrypts the content-encryption keys 210,220,230, 240 (first cryptographic key) with the encryption algorithm specified in the AES operated in CBC mode using the key-encryption key 760 (second cryptographic key) and the initialization vectors 735, 740, 745, 750).
Von ‘415 in view of Corella ‘806 does not disclose but Zayas ‘510 discloses: a random information generator configured to generate a first cryptographic key for encrypting or decrypting user data stored on a memory device (FIG. 4, [0027], securely downloading a firmware image to an information storage device; [0037], In step 406 … the storage device (a memory device) … issues a "permission slip." … an encryption key (a first cryptographic key) … a single-use encryption key based on a random number generated by the storage device, and is thus valid for a single firmware download (user data).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Von ‘415 in view of Corella ‘806 with the single-use encryption key based on a random number for the implementation of a firmware as taught by Zayas ‘510 because a firmware is more securely downloaded from a host to the information storage device using an encryption key. Additionally, Zayas ‘510 is analogous to the claimed invention because it teaches a method for updating firmware by generating an encryption key, transmitting the encryption key to the host, and receiving a new firmware from the host, the new firmware being encrypted with the encryption key [0009].
Von ‘415 in view of Corella ‘806 and Zayas ‘510 does not disclose but Campagna ‘014 discloses: generate an initialization vector that is based at least in part on the user data, or the first cryptographic key, or a combination thereof (FIG. 1, [0015], the diagram 100 illustrates plaintext 102 and a cryptographic key 104 being used to generate an initialization vector 106 (abbreviated as I.V. in the figure); [0016], the initialization vector 106 which is input, along with the plaintext 102, into an encryption algorithm 110 … The encryption algorithm 110 … produces output which, in this example, is ciphertext 112 (i.e., the plaintext 102 in encrypted form).).

Per claim 16 (dependent on 13):
Von ‘415 in view of Corella ‘806 and Zayas ‘510 and Campagna ‘014 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
Von ‘415 in view of Zayas ‘510 and Campagna ‘014 does not disclose but Corella ‘806 discloses:  The system of claim 13, further comprising a decryption engine configured to: receive the encrypted first cryptographic key from the buffer; and decrypt the encrypted first cryptographic key using the second cryptographic key and the initialization vector (FIG. 28, [0190], the device encrypts the content-encryption keys 210,220,230, 240 (first cryptographic key) with the encryption algorithm specified in the AES operated in CBC mode using the key-encryption key 760 (second cryptographic key) and the initialization vectors 735, 740, 745, 750; [0341], The Advanced Encryption Standard (AES, referenced above) in Cipher-Block Chaining mode (CBC mode, reference above) is used for encryption and decryption of the file contents and of the content encryption key.).

Per claim 17 (dependent on 13):
Von ‘415 in view of Corella ‘806 and Zayas ‘510 and Campagna ‘014 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
Von ‘415 discloses: The system of claim 13, further comprising a set of registers configured to: store the second cryptographic key, wherein the set of registers receives the second cryptographic key from the firmware component (FIG. 1, [0097], The apparatus 10 has a control unit 12 (hardware component) to which both a hard disk 14 and a plurality of further peripheral devices are connected; FIG. 2, [0107], five key encryption keys KEK_1, KEK_2, ... , KEK_5 are generated; [0108], the five encrypted data encryption keys VDEK_1, VDEK_2, . . . , VDEK_5 … generated by encrypting a data encryption key DEK … using the five key encryption keys (second cryptographic key) KEK_1, KEK_2, ... , KEK_5.).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von ‘415 in view of Corella ‘806 and Zayas ‘510 and Campagna ‘014 as applied to claim 13 above, and further in view of Itagaki ‘906.
Per claim 14 (dependent on 13):
Von ‘415 in view of Corella ‘806 and Zayas ‘510 and Campagna ‘014 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
Von ‘415 in view of Corella ‘806 and Zayas ‘510 and Campagna ‘014 does not disclose but Itagaki ‘906 discloses: The system of claim 13, further comprising an error correction code (ECC) encoder configured to: generate error correction information for performing an error correction operation on the encrypted first cryptographic key; and store the encrypted first cryptographic key and the error correction information at the buffer (FIG. 1, FIG. 2, [0016], “The removable storage media 4 may include a cartridge memory 14 comprising a non-volatile memory to store encryption keys and other information and a storage media 16 comprising any type of suitable media on which data may be stored and which may serve as removable media … electronic media (such as PROM, EEPROM, flash PROM, MRAM, CompactFlash™, Smartmedia™, Memory Stick™, etc.)”; [0020], “An encryption key file may comprise an externally encrypted data key … The encryption key file copies 58a, 58b, 58c may be formatted with error correction codes 59a, 59b, 59c”; [0022], “The copies 58a, 58b, 58c of the encryption key file comprise one or a series of encrypted data keys, each key encrypted using one or more key encryption keys (KEKs)” where the error correction codes 59a, 59b, 59c associated with the encryption key file copies 58a, 58b, 58c (encrypted first cryptographic key) including a series of encrypted data keys are stored in the removable storage media 4 including the cartridge memory 14 and the storage media 16. Note that the error correction codes are in a specific order according to the structure of access storage media 16 (See FIG.2).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Von ‘415 in view of Corella ‘806 and Zayas ‘510 and Campagna ‘014 with the encryption key file copies formatted with error correction codes in the removable storage media as taught by Itagaki ‘906 because it would ensure a retrieval of encryption key files by improving validation operations based on error correction codes [0007].

Per claim 15 (dependent on 13):
Von ‘415 in view of Corella ‘806 and Zayas ‘510 and Campagna ‘014 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
Von ‘415 in view of Corella ‘806 and Zayas ‘510 and Campagna ‘014 does not disclose but Itagaki ‘906 discloses: The system of claim 13, further comprising an error correction code (ECC) decoder configured to: receive error correction information and the encrypted first cryptographic key from the buffer; and perform an error correction operation on the encrypted first cryptographic key using the error correction information (FIG. 1, FIG. 2, [0030], “A validation operation is performed (at block 122) on the accessed copy 58a, 58b or 58c of the encryption key file using the error correction code (ECC) 59a, 59b, 59c stored with the copy … If the valid encryption key file is an encrypted encryption key file … obtain the unencrypted encryption from the key manager 24 to store in the cartridge memory 14” where a validation operation (error correction operation) is performed on the accessed copy 58a, 58b or 58c of the encryption key file (encrypted first cryptographic key) read from the storage media 16 by using the error correction code 59a, 59b, 59c. associated with the encryption key files (See FIG.2 for details).).

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von ‘415 in view of Corella ‘806 and Agarwal et al., US-20190173674-A1 (hereinafter “Agarwal ‘674”) and Campagna ‘014.
Per claim 18 (independent):
Von ‘415 discloses: A method, comprising: wherein the encrypted first cryptographic key is for encrypting or decrypting user data stored on a memory device; 
storing the first cryptographic key in a volatile memory device on the hardware component based at least in part on decrypting the encrypted first cryptographic key 
(FIG. 1, [0097], The apparatus 10 has a control unit 12 (volatile memory device); [0108], the five encrypted data encryption keys (the encrypted first cryptographic key)  VDEK_1, VDEK_2, . . . , VDEK_5, stored in a memory area of the hard disk 14, which have been generated by encrypting a data encryption key DEK (the first cryptographic key); [0026], The control unit is connected to a hard disk storing the digital data (user data), which is to be encrypted and decrypted.).
Von ‘415 does not disclose but Corella ‘806 discloses: generating, by the hardware component, an initialization vector; 
decrypting, by the hardware component, the encrypted first cryptographic key using the second cryptographic key and the initialization vector 
(FIG. 28, [0179], The process protects the data by creating encrypted forms 715, 720, 725, 730 of the content-encryption keys (first cryptographic key); [0189], the device generates 16-byte random strings 735, 740, 745, 750 to be used as initialization vectors; [0190], the device encrypts the content-encryption keys 210,220,230, 240 (first cryptographic key) with the encryption algorithm specified in the AES operated in CBC mode using the key-encryption key 760 (second cryptographic key) and the initialization vectors 735, 740, 745, 750).
Von ‘415 in view of Corella ‘806 does not disclose but Agarwal ‘674 discloses: receiving, by a hardware component from a nonvolatile memory device, an encrypted first cryptographic key and a second cryptographic key (FIG. 1, [0050], The persistent data store 114 (a nonvolatile memory device) may store … a new KEK 138 (KEK 1; a second cryptographic key) … encrypting and decrypting DEKs used by tenant request processing module 120 to service DEK requests from the tenants 112; [0051], The persistent data store 114 further maintains tenant DEKs 140 (an encrypted first cryptographic key) that have been encoded ( e.g., via the KEK rotator 126 and KEK encrypter 124) using the new KEK 138.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Von ‘415 in view of Corella ‘806 with the store of key encryption keys (KEK) and data encryption keys (DEK) in a same storage device for facilitating changing an encryption key in a multi-tenant environment as taught by Agarwal ‘674 because it would provide additional encryption keys to decrypt and access tenant data without requiring downtime or interruption of running services [0008]. Additionally, Agarwal ‘674 is analogous to the claimed invention because it teaches a method changing an encryption key in a multi-tenant and/or multi-instance computing environment, wherein the encryption key to be changed or rotated is used to encrypt one or more additional encryption keys [0008].
Von ‘415 in view of Corella ‘806 and Agarwal ‘674 does not disclose but Campagna ‘014 discloses: generating, by the hardware component, an initialization vector that is based at least in part on the user data, or the first cryptographic key, or a combination thereof (FIG. 1, [0015], the diagram 100 illustrates plaintext 102 and a cryptographic key 104 being used to generate an initialization vector 106 (abbreviated as I.V. in the figure); [0016], the initialization vector 106 which is input, along with the plaintext 102, into an encryption algorithm 110 … The encryption algorithm 110 … produces output which, in this example, is ciphertext 112 (i.e., the plaintext 102 in encrypted form).).

Per claim 20 (dependent on 18):
Von ‘415 in view of Corella ‘806 and Agarwal ‘674 and Campagna ‘014 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von ‘415 in view of Corella ‘806 and Agarwal ‘674 and Campagna ‘014 as applied to claim 18 above, and further in view of Itagaki ‘906.
Per claim 19 (dependent on 18):
Von ‘415 in view of Corella ‘806 and Agarwal ‘674 and Campagna ‘014 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference.
Von ‘415 in view of Corella ‘806 and Agarwal ‘674 and Campagna ‘014 does not disclose but Itagaki ‘906 discloses: The method of claim 18, further comprising: receiving, by the hardware component from the nonvolatile memory device, error correction information associated with the encrypted first cryptographic key; and performing, by the hardware component, an error correction operation on the encrypted first cryptographic key using the error correction information (FIG. 2, [0025], “To obtain the unencrypted encryption key, i.e., data key, the storage drive 2 may provide a copy 58a, 58b, 58c of the encryption key file to the key manager 24. The key manager 24 may then access the KEK for the provided encrypted data key from the key storage 26 to use to decrypt the encrypted data key file”; [0030], “A validation operation is performed (at block 122) on the accessed copy 58a, 58b or 58c of the encryption key file using the error correction code (ECC) 59a, 59b, 59c stored with the copy … If the valid encryption key file is an encrypted encryption key file … obtain the unencrypted encryption from the key manager 24 to store in the cartridge memory 14”  where the copy 58a, 58b, 58c of the encryption key file (encrypted first cryptographic key) read from the storage media 16 (nonvolatile memory device) is sent via the storage drive 2 for the key manger 24 to decrypt the encrypted data key file. Then, a validation operation (error correction operation) is performed on the accessed copy 58a, 58b or 58c of the encryption key file (encrypted first cryptographic key) by using the error correction code 59a, 59b, 59c.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499